EXHIBIT 10.8

Non-Employee Director Compensation Summary Sheet

 

Annual Retainer

   $ 35,000.00

Type of Meeting

   Amount Paid per Meeting

Board Meeting

   $ 3,500.00

Special Meeting

   $ 3,500.00

Telephonic Board Meeting

   $ 1,000.00

Compensation & Nominating Committee Meeting

   $ 1,500.00

Audit Committee Meeting

   $ 3,000.00

Executive Committee Meeting

   $ 3,500.00

Additional Fee for Chairperson (except Audit)

   $ 1,500.00

Additional Fee for Audit Committee Chairperson

   $ 2,000.00

 